USCA11 Case: 20-12635    Date Filed: 01/22/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12635
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:11-cr-20701-JLK-2


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


ANJA KARIN KANNELL,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (January 22, 2021)

Before WILLIAM PRYOR, Chief Judge, MARTIN and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12635       Date Filed: 01/22/2021    Page: 2 of 4



      Anja Kannell, a federal prisoner, appeals pro se the denial of her motion for

compassionate release. 18 U.S.C. § 3582(c)(1)(A). Kannell argues that the district

court erred in denying her motion because she alleged unusual circumstances about

her health and family that warranted her release. We affirm.

        Because section 3582(c)(1)(A) uses the permissive term “may” when it

grants district courts the authority to reduce a term of imprisonment for

extraordinary and compelling reasons, we review a denial of a motion for

compassionate release for abuse of discretion. See, e.g., United States v. Jones, 962

F.3d 1290, 1296 (11th Cir. 2020) (reviewing for abuse of discretion the denial of a

sentence reduction under section 3582(c)(1)(B) based on a retroactive statutory

change); United States v. Webb, 565 F.3d 789, 792 (11th Cir. 2009) (reviewing for

abuse of discretion the denial of a sentence reduction under section 3582(c)(2)

based on a retroactive amendment to the Sentencing Guidelines); Antonin Scalia &

Bryan Garner, Reading Law: The Interpretation of Legal Texts § 11, at 112 (2012)

(explaining that “may” is “permissive” and grants discretion). “A district court

abuses its discretion if it applies an incorrect legal standard, follows improper

procedures in making the determination, or makes findings of fact that are clearly

erroneous.” United States v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015)

(quotation marks omitted).




                                           2
          USCA11 Case: 20-12635        Date Filed: 01/22/2021    Page: 3 of 4



      A district court must find that a sentence reduction for extraordinary and

compelling reasons is consistent with policy statements issued by the Sentencing

Commission. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 of the Sentencing

Guidelines states that the district court must determine that the movant is not a

danger to the safety of any other person or to the community, see 18 U.S.C.

§ 3142(g), before it can determine whether extraordinary and compelling reasons

exist. See U.S.S.G. § 1B1.13; id., comment (n.1). And section 1B1.13 lists the

following as extraordinary and compelling reasons for compassionate release:

(A) a medical condition where the prisoner is suffering from (i) a terminal illness,

or (ii) deteriorating health related to aging that substantially diminishes the ability

of the prisoner to provide self-care within the prison; (B) the age of the prisoner,

being at least 65 years old; (C) the death or incapacitation of the caregiver of the

prisoner’s minor child; (D) other reasons as determined by the director of the

Bureau of Prisons. Id. A prisoner’s rehabilitation alone is not an extraordinary and

compelling reason warranting a sentence reduction. Id. comment (n.3). The movant

bears the burden of proving entitlement to relief under section 3582. See United

States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

      The district court did not abuse its discretion. Kannell is serving a sentence

of 159 months of imprisonment following her convictions on multiple counts of

mail fraud, 18 U.S.C. § 1341, wire fraud, id. § 1343, and aggravated identity theft,


                                           3
          USCA11 Case: 20-12635        Date Filed: 01/22/2021    Page: 4 of 4



id. § 1029. Kannell admitted that she was a “mostly healthy 50 year old” woman

with no “health risk factors,” but alleged that she was a “non-violent” and “first-

time” offender missing loved ones and facing a “risk of exposure” to COVIC-19 in

prison. She recounted her completion of 102 months of her sentence and her

rehabilitation as factors supporting her release. Kannell failed to allege a terminal

illness or health conditions that could reasonably be viewed as limiting her ability

to self-care, and her family circumstances fail to satisfy the reasons listed in the

Guidelines. The district court committed no error in finding that Kannell had failed

to prove her eligibility for compassionate release.

      AFFIRMED.




                                           4